  Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 1 of 7



                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 1:20-cv-20042-KMM



          CARL GLOVER,
          Plaintiff(s),
          v.
          NPAS, INC. and MIAMI BEACH HEALTHCARE GROUP, LTD.,
          Defendant(s).
          _____________________________________/


           Jibrael Hindi, Esquire                                Steven Douglas Knox, Esquire
           Thomas Patti, Esquire                                 Megan Meadows, Esquire
           The Law Offices of Jibrael S. Hindi                   J. Kirby McDonough, Esquire
           Email: jibrael@jibraellaw.com;                        Spencer Fane LLP
           tom@jibraellaw.com; Bryon@jibraellaw.com              Email: dknox@spencerfane.com;
                                                                 kmcdonough@spencerfane.com;
                                                                 mmeadows@spencerfane.com;
                                                                 ecoutu@spencerfane.com


                                                                 Naomi M. Berry, Esquire
                                                                 Carlton Fields Jorden Burt P.A.
                                                                 Email: nberry@carltonfields.com;
                                                                 mcabrera@carltonfields.com



                                                NOTICE OF MEDIATION

          YOU ARE HEREBY NOTIFIED, pursuant to the agreement of the parties and the provisions of
          Florida Statutes Chapter 44, that a Mediation Conference has been scheduled as follows:

          Mediator: Steven R. Jaffe
          Mediation Date: October 13, 2020
          Mediation Time: 2:00 p.m.
          Mediation Location: Zoom Video Conference
          Time Reserved: 4.00 Hours
          ___________________________________________________________________________________
          The terms and provisions of the confirmation letter accompanying this Notice of Mediation are hereby
          incorporated by reference into this Notice of Mediation.
          If you are a person with a disability who needs any accommodation in order to participate in this
          proceeding, you are entitled to the provision of certain assistance at no cost to you. Please contact the ADA
          Coordinator in the Administrative office of Upchurch Watson White & Max, 125 S. Palmetto Avenue,
          Daytona Beach, FL 32114, Telephone 386-253-1560 or 800-264-2622, within two (2) working days of
          receipt of this Notice of Mediation.




DAYTONA BEACH  MAITLAND/ORLANDO  OCALA  JACKSONVILLE  FORT LAUDERDALE  WEST PALM BEACH  MIAMI  B I R M I N G H A M
Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 2 of 7



     I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Mediation has
     been served by e-mail to the above named addressees on Wednesday, July 22, 2020.

                                                           UPCHURCH WATSON WHITE & MAX
                                                                         Royal Palm at Southpointe
                                                              900 South Pine Island Road, Suite 410
                                                                               Plantation, FL 33324
                                                           Phone: 954-423-8856 / Fax: 954-334-2838
                                                                           Toll Free: 800-863-1462
                                                                       Website: www.uww-adr.com

                                                                                               BY:
                                                                                /s/ Steven R. Jaffe
                                                                               Mediator # 35295R
                                                                              FL BAR No. 390770
   Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 3 of 7

                                                                          SOUTH FLORIDA  SOUTHEAST  UNITED STATES
                                                                                                          Toll Free: 800-863-1462
                                                                                                              Direct: 954-423-8856
                                                                                                      E-mail: sjaffe@uww-adr.com
                                                                                                      Website: www.uww-adr.com



                                MEDIATION COMMUNICATION – STRICTLY CONFIDENTIAL

            VIA EMAIL


           Re:    Glover vs NPAS
                  Our File No: 20SRJ-297

           Dear Attorneys:

                    This letter sets forth the terms upon which Upchurch Watson White & Max has
           agreed to provide mediation services on behalf of the parties to this action or proceeding.
           It is your request that Steven Jaffe provide the mediation services to be rendered under
           this agreement.

                  1.          Schedule. The mediation services have been scheduled as indicated in
                              the Notice of Mediation accompanying this confirmation letter.

                              Mr. Jaffe strongly encourages all parties, representatives, insurers or others
                              having an interest in the negotiations to be present at the mediation on
                              the scheduled date.

                              In light of the complexities of the issues involved, Mr. Jaffe strongly suggests
                              engaging counsel in pre-mediation attorney caucuses. Should you wish to
                              contact me in this regards, please do not hesitate. hcohen@uww-adr.com.

                  2.          Conduct of Mediation. Unless otherwise agreed by the parties or ordered
                              by the presiding judge, the mediation will be conducted in accordance
                              with Fla.R.Civ.P. 1.700 – 1.730, and Chapter 44, Florida Statutes, including all
                              included protections of privilege, confidentiality and immunity. If a
                              Stipulation to Mediate is executed by the parties, the terms of this
                              engagement should be incorporated by reference and be considered
                              controlling. In the event an order of mediation is entered by the Court, this
                              agreement shall constitute your waiver of any terms of the order that are
                              inconsistent herewith, and shall further constitute your specific acceptance
                              of the terms set forth herein.

                   3.         Submissions. Mr. Jaffe will review all relevant documents in the case and
                              such other materials as you may regard as relevant. We request that you
                              e-mail a case summary to Steve Jaffe at sjaffe@uww-adr.com and Heidi
                              Cohen at hcohen@uww-adr.com as soon as possible, or within 10 days prior
                              to the mediation. We encourage that all case summaries be exchanged
                              with opposing counsel. Any confidential communication to Mr. Jaffe may
                              be made through a confidential addendum. (A suggested case summary
                              outline is located below). When sending hard copies, please contact our
                              office for the best physical mailing address.


                                       PLEASE DIRECT ALL COR RESPONDENCE TO:
                        900 S O U T H P I N E I S L A N D R O A D , S U I T E 4 10 , P L A N T A T I O N , F L 3 33 24
ORMOND BEACH  MAITLAND/ORLANDO  OCALA  JACKSONVILLE  FORT LAUDERDALE  WEST PALM BEACH  MIAMI  B I R M I N G H A M
Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 4 of 7



           4.     Mediation Fees and Costs (if any). The fees for mediation services will be
                  invoiced at the hourly rate of $450 to be divided equally between each
                  party who participate in the mediation process, or as otherwise agreed.
                  This hourly rate will be applied to all services rendered by Mr. Jaffe including
                  coordination, pre-mediation caucuses, preparation, and conduct of the
                  mediation to include travel time and costs thereof,(when outside the
                  Miami-Dade/Broward Counties area) together with post mediation services
                  rendered. When outside the Miami-Dade/Broward Counties area other
                  expenses associated with the mediation may include airfare, hotel, ground
                  transportation and meals. Due to the demands on Mr. Jaffe’s calendar
                  within and outside the State of Florida, the minimum charge for all mediation
                  services shall be no less than four (4) hours per day.

           5.     Fee Allocation. Unless otherwise directed, the total fees and incurred costs
                  will be allocated equally between the parties who participate in the
                  mediation process. A detailed invoice will be submitted to each party
                  following the conclusion of the mediation covering all time and costs
                  expended in connection with the engagement as of the invoice date. All
                  invoices and payables are due upon receipt. Follow-up work performed
                  after the mediation session may be billed by separate invoice.

           6.     Cancellation Policy. Cancellations of all-day cases place an undue
                  burden upon the mediator. Therefore, we must receive at least a 10 day
                  notice in order to avoid a 4-hour cancellation charge. All cases cancelled
                  less than 3 business days prior to the mediation are also subject to a
                  cancellation charge of 50% of the time reserved for the mediation. THESE
                  CHARGES ALSO APPLY TO SETTLED CASES. PLEASE FACTOR THIS IN WHEN
                  SETTLINGYOUR CASE WITHIN THE CANCELLATION PERIOD.

           7.     Responsibility for Mediation Fee. While it is understood that our invoice may
                  be subject to reimbursement from your client, or even forwarded to your
                  client for direct payment, please understand this engagement has been
                  accepted in reliance upon our relationship with you and your firm. In other
                  words, Upchurch Watson White & Max is extending credit to your law firm,
                  and not to your client. Should your firm not agree to assure payment,
                  please advise us in writing no less than ten (10) days before the mediation,
                  together with the name and contact information of the financially
                  responsible client representative, in order that we may invoice directly for
                  a security deposit.

           8.     Preparation of documents. On occasion, Mr. Jaffe’s mediation services
                  may include the preparation of written summaries of interim or final
                  agreements reached during the mediation process. All such
                  documentation is subject to full review, editing and approval by both the
                  parties and their counsel. By accepting the terms of this engagement,
                  counsel and their parties hereby agree that such services as may be
                  rendered by Mr. Jaffe shall not be considered the practice of law or in any
                  representative capacity to any party involved in this mediation.

           If you have any questions concerning these arrangements, please contact me
     immediately.
Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 5 of 7



              We appreciate the opportunity to serve each of you, and we look forward to
     assisting you in the negotiated resolution of this matter.

                                       Sincerely,
                                       UPCHURCH WATSON WHITE & MAX


                                       /s/ Heidi Cohen
                                       Mediation Coordinator
Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 6 of 7




                        SUGGESTED CONTENTS AND CONSIDERATIONS
                               FOR POSITION STATEMENTS


           A brief recitation of the facts that gave rise to the litigation.

           The present posture of the case (any matters pending in court or in any related
            litigation).

           Any recent developments that may impact on the resolution of the case.

           The history of any efforts to settle the case including any prior offers or
            demands.

           A summary of the parties’ legal positions and a candid assessment of their
            respective strengths and weaknesses.

           Identification of parties, representatives and counsel who will be directly
            involved in the mediation discussions; and a confirmation of their authority to
            settle the case.

           Description of any sensitive issues that may influence any settlement
            negotiations.

           The nature and extent of any prior or future relationship between the parties
            that may affect the mediation.

           The negotiating strategy of the parties and counsel.

           Any suggested approach you would like me, as your mediator, to take in an
            attempt to settle the case.

           Any creative solutions.


        NOTE: While I urge that the position statement be shared with your opposition (the
        more your opposition understands about your position, the better able your
        opposition will be able to negotiate with you), you may make your statement
        confidential in whole or in part, at your discretion. I would suggest that to the extent
        that you wish to make a portion of your statement confidential, you present it to me
        in a “blind p.s.”.
Case 1:20-cv-20042-KMM Document 18 Entered on FLSD Docket 07/22/2020 Page 7 of 7



                                             Glover vs NPAS
                         Our File No. : 20SRJ-297       Date: October 13, 2020

                               MEDIATION CONFIDENTIALITY AGREEMENT

     The above-styled case is in mediation for the purpose of attempting to achieve resolution.
     During the period of this mediation (which period includes commencement, preparation,
     conduct and post-mediation efforts) all communications and exchanges of information
     whether verbal or in writing shall be and remain confidential. Said communications shall
     be inadmissible in a court of law and at no time disclosed to judge, jury, or any appellate
     court.

             This Mediation Confidentiality Agreement shall remain in effect regardless of the
     termination of the mediation. To the extent that any party wishes to terminate their
     participation while others continue the mediation process, said terminating party shall be
     excluded from any communications while mediation communications continue under the
     terms of this agreement. Once the mediation is terminated in full, this Mediation
     Confidentiality Agreement shall continue to protect all communications made from the
     commencement of the mediation through the date of said termination.

            The above terms and conditions are agreed upon by all parties and their counsel
     as evidence below by the execution of this agreement.

            Done and Agreed: October 13, 2020.


      Sign: _____________________________________    Sign: _____________________________________


      Print Name: _______________________________    Print Name: _______________________________


      Email Address: _____________________________   Email Address: _____________________________


      Sign: _____________________________________    Sign: _____________________________________


      Print Name: _______________________________    Print Name: _______________________________


      Email Address: _____________________________   Email Address: _____________________________


      Sign: _____________________________________    Sign: _____________________________________


      Print Name: _______________________________    Print Name: _______________________________


      Email Address: _____________________________   Email Address: _____________________________
